Title: To Benjamin Franklin from Sarah Bache, 1 June 1783
From: Bache, Sarah Franklin
To: Franklin, Benjamin


          
            Dear & Honoured Sir
            Philad. June 1st. 1783
          
          Our worthy Friend Mr Oster just now
            called to let me know he goes on board Ship amediately, as there is seldom a week
            passes, but he sees the Family two or three times, he will tell you how we all look, he
            caught me to day playing with the Children and rabbits, I see Betsy the day before
            yesterday she is with Miss Beckwith who
            is like to do extreamly well, has already ten young Ladies, and I take her up another
            tomorrow, she will I make no doubt be quite independant in a few Years, Mrs Brodeau who
            was recommended to you when you were last at home, has made a handsome fortune, Mr Bache wrote to
            you yesterday and notwithstanding I write to day I am not without hopes this letter will
            miss you and that you will be on your way home. I never wished for any thing more in my
            whole life than to see you— Aunt Mecom was well about two weeks ago, I just receiv’d a
            long letter from her—remember me afectionately to Temple and Benny, I am as ever Your
            dutiful daughter—
          
            S Bache
          
         
          Addressed: Dr: Franklin / Mr Oster
        